DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 teaches a limitation: “both the insulating covering and the electrical wire fixing part are formed of a material including polyvinyl chloride and a plasticizer, and a ratio of a plasticizer to polyvinyl chloride constituting the part including the electrical wire fixing part is higher than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire fixing part is softer than the insulating covering”.
Claim 3 teaches a limitation: “a type of the plasticizer included in the insulating covering and the plasticizer included in the electrical wire fixing part are identical with each other”.
Claim 4 teaches a limitation: “both the insulating covering and the electrical wire fixing part are formed of a material including polyvinyl chloride, and a polymerization degree of polyvinyl chloride constituting the part including the electrical wire fixing layer is lower than a polymerization degree of polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire fixing part is formed softer than the insulating covering”.
Claim 9 teaches a limitation: “both the insulating covering and the electrical wire disposed part are formed of a material including polyvinyl chloride and a plasticizer, and at a time of performing the step of (b) thermally processing, a ratio of a plasticizer to polyvinyl chloride constituting the part including the electrical wire disposed part is higher than a ratio of a plasticizer to polyvinyl chloride constituting the insulating covering, thus the part including the electrical wire disposed part becomes softer than the insulating covering”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeoka (JPH5-46608).
Regarding Claim 1, Shigeoka teaches, in Fig. 4-5, a wire harness, comprising: an electrical wire including a core wire (23) and an insulating covering ([0013]) for covering the core wire; and a sheet material (19) in which the electrical wire is disposed on a resin main surface ([0005], [0008], [0010]), and a part of the resin main surface having contact with the electrical wire is thermally processed with the insulating covering of the electrical wire ([0011]), thereby forming an electrical wire fixing part, wherein a part of the sheet material including the electrical wire fixing part is softer than the insulating covering (inherent since when melted, the fixing part would be softer), and the insulating covering of the electrical wire is fixed to the electrical wire fixing part of the sheet material such that the sheet material covers a first region of a circumferential surface of the electrical wire and does not cover a second region of the circumferential surface of the electrical wire (see Fig. 5).
Regarding Claim 5, Shigeoka teaches, in Fig. 4-5, a wire harness, comprising: an electrical wire including a core wire (23) and an insulating covering ([0013]) for covering the core wire with an outer peripheral surface formed into a shape of a circumferential surface ([0013], since the structure was defined to be a wire harness, there should be a core wire and insulating covering already present that has outer peripheral surface shape being a shape of circumferential surface); and a sheet material (19) in which the electrical wire is disposed on a resin main surface (Fig. 4) ([0005], [0008], [0010]), and a part of the resin main surface having contact with the electrical wire is thermally processed with the insulating covering of the electrical wire ([0011]), thereby forming an electrical wire fixing part, wherein {P61363 05169741.doc}4Attorney Docket No. P61363Application No.17/040,163a boundary surface of the thermal processing between the insulating covering and the electrical wire fixing part is formed into a shape closer to the circumferential surface of the insulating covering than a shape of the resin main surface of the sheet material where the electrical wire is not disposed (see Fig. 5, [0011-0013]), and the insulating covering of the electrical wire is fixed to the electrical wire fixing part of the sheet material such that the sheet material covers a first region of a circumferential surface of the electrical wire and does not cover a second region of the circumferential surface of the electrical wire (see Fig. 5).
Regarding Claim 6, Shigeoka further teaches the wire harness according to claim 1, wherein the sheet material (19) has one layer (see Fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeoka in view of TANAKA (JPH6-009379Y).
Regarding Claim 7, Shigeoka teaches the wire harness according to claim 1, but does not teach the sheet material includes a first layer having the electrical wire fixing part and a second layer stacked on the first layer.
Tanaka teaches, in Fig. 2, the sheet material (3) includes a first layer having the electrical wire fixing part (3a) and a second layer (3b) stacked on the first layer (see Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire harness disclosed by Shigeoka with the two layers sheet material as disclosed by TANAKA in order to provide reinforcement (TANAKA, detailed description- page 2 (page 7 in provided document)- Examples section paragraph 2-3) .  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima (US4923537) in view of Shigeoka (JPH5-46608).
Regarding Claim 8, Matsushima teaches, in column 2 lines 52- column 3 lines 43 and claims, a method of manufacturing a wire harness, comprising: steps of: locating an electrical wire including a core wire and an insulating covering for covering the core wire (claim 1 defines the structure to be a wire harness so it would have an insulating covering, see 4 in Fig. 2) on a resin electrical wire disposed part in a sheet material (Fig. 2, column 3 lines 1-14), and sandwiching the electrical wire and the electrical wire disposed part by a sandwiching member (Fig. 2- 10, 7) (Fig. 3); and after the step of locating and the sandwiching, thermally processing the insulating covering and the electrical wire disposed part (column 3 lines 16-25), wherein at a time of performing the step of thermally processing, a part including the electrical wire disposed part becomes softer than the insulating covering (Column 3 lines 23-25 since the disposed part is flexible, it would be softer than the insulating covering), but does not teach fix the insulating covering of the electrical wire to the resin electrical wire disposed part of the sheet material such that the sheet material covers a first {P61363 05169741.doc}5Attorney Docket No. P61363Application No.17/040,163region of a circumferential surface of the electrical wire and does not cover a second region of the circumferential surface of the electrical wire.
 Shigeoka teaches, in Fig. 4-5, fix the insulating covering ([0011-0013]) of the electrical wire to the resin electrical wire disposed part of the sheet material (19) such that the sheet material covers a first {P61363 05169741.doc}5Attorney Docket No. P61363Application No.17/040,163region of a circumferential surface of the electrical wire and does not cover a second region of the circumferential surface of the electrical wire (see Fig. 5). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire harness method as disclosed by Matsushima with the insulating covering fixing to disposed part as disclosed by Shigeoka in order to provide a waterproof sheet that can maintain the shape of the sheet even when electric wire is attached (Shigeoka, [0003-0004]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/
Examiner, Art Unit 2848

/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848